{¶ 118} I concur in the majority's analysis and disposition of appellant's third and fourth assignments of error.
 {¶ 119} I concur in judgment only with respect to the majority's disposition of appellant's first and second assignments of error because I find the rationale for its conclusion is premised upon a purpose to violate R.C. 2925.04. Because the indictment did not allege a purpose to violate that section, but rather a purpose to sell or offer to sell the marijuana, I find the majority's rationale unpersuasive.